DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-6, 9-10, 12, 14-15, 17 and 19-20   are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2012/0127270 to Zhang et al.

With regard to claim 2, Zhang discloses a computer-implemented method comprising: 
identifying, by a computing system, a surface of an object depicted in a set of images (paragraphs [0061]-[0063] and [0084], Zhang discloses identifying objects in and image according to a detected depth as well as color information); 
determining, by the computing system, an optical flow based at least in part on an apparent motion of the surface of the object over the set of images (paragraphs [0063]-[0064] and [0084], Zhang discloses that optical flow is used to track objects in a series of image frames); and 
determining, by the computing system, an occupancy of a voxel in a region of space that includes at least a part of the object based at least in part on a direction of the optical flow (paragraph [0076], Zhang discloses that optical flow is used to determine if the voxels are a volumetric point of the detected object).  

With regard to claim 4, Zhang discloses the computer-implemented method of claim 2, further comprising: 
determining, by the computing system, camera motion of a camera associated with the set of images (paragraphs [0004], [0043] and [0085]-[0086], Zhang discloses that global motion or camera motion is determined); and 
determining, by the computing system, the apparent motion based at least in part on relative movement between the camera and the surface of the object (paragraphs [0085]-[0088], The local motion of the detected objects and portions of the image are tracked using optical flow relative to the global or camera motion).

With regard to claim 5, Zhang discloses the computer-implemented method of claim 4, wherein the determining the camera motion comprises: determining locations and angular orientations of the camera as the camera moves around the object (paragraphs [0004], [0043] and [0085]-[0086], The camera’s location and orientation is considered to be determined in the form of depth information and the relative motion of the local image object regions relative to the camera/global motion).

the computer-implemented method of claim 4, further comprising:  2Application Serial No. 16/503,010Docket No. 36FB-180832 
determining, by the computing system, whether the optical flow is positive or negative based at least in part on whether a direction of the optical flow is the same as a direction of the camera motion, wherein the optical flow is positive if the direction of the optical flow is the same as the direction of the camera motion and the optical flow is negative if the direction of the optical flow is the opposite of the direction of the camera motion (paragraphs [0108] and [0110]-[0111], Zhang discloses that camera or global motion is detected using optical flow.  Then optical flow is calculated for different object portions of the image and according to the difference between the motion for the object and the global motion, the object/portion of the image is determined to be either a foreground object or background.  The determination of foreground/background is determined by comparing the optical flow motion for the object to the optical flow motion of the global image.  If the difference in optical flow motion is larger than a threshold then the object is determined to be a foreground object).

With regard to claim 9, Zhang discloses the computer-implemented method of claim 2, further comprising: determining, by the computing system, a distance between the voxel and the surface of the object based at least in part on a speed of the optical flow (paragraphs [0104]-[0108], the depth is determined according to a velocity or adjusted optical flow speed or distance between frames).

With regard to claim 10, Zhang discloses the computer-implemented method of claim 2, wherein the identifying the surface of the object comprises: 
detecting image patches in the set of images; 
classifying the image patches in the set of images based at least in part on similarity of the image patches; and 
determining the image patches are associated with the surface of the object (paragraphs [0061]-[0063], image regions are partitioned according to similar color values and shapes).

With regard to claim 12, the discussion of claim 2 applies.  Zhang discloses a system with processor and memory (Figs. 2 and 2A).

With regard to claim 14, the discussion of claim 4 applies. 

With regard to claim 15, the discussion of claim 6 applies.
 
With regard to claim 17, the discussion of claim 2 applies.  Zhang discloses a computer system running computer programs (Figs. 2 and 2A).

With regard to claim19, the discussion of claim 4 applies.

With regard to claim 20, the discussion of claim 6 applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2012/0127270 to Zhang et al. and 8,854,458 to Fukamachi et al.

With regard to claims 3, 13 and 18, Zhang discloses the computer-implemented method of claim 2, further comprising: 
generating, by the computing system, a voxel occupancy model based at least in part on the occupancy of the voxel, wherein the voxel occupancy model describes the region of space (paragraph [0076], Zhang discloses that optical flow is used to determine if the voxels are a volumetric point of the detected object); 
generating, by the computing system, a three dimensional (3D) model of the region of space based at least in part on the voxel occupancy model (paragraph [0076], Zhang discloses that optical flow is used to determine if the voxels are a volumetric point of the detected object).
Zhang does not disclose the step of providing, by the computing system, the 3D model for navigation of a self-driving car.  
Fukamachi discloses a similar optical flow determination in order to detect objects in a 3D space and further teaches that the determined 3D object detection information is provided to a drive assistance system such as a vehicle control device (column 7, lines 1-22 and Figs. 3, 14 and 15).  Therefore it would have been obvious to one or ordinary skill in the art to provide the 3D object detection information by Zhang to a self-driving car or drive assistance system as taught by Fukamachi in order to provide drive assistance system with detected object information to avoid collisions in a driving environment.  


Allowable Subject Matter
Claims 7-8, 11, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669